Case 1:21-cr-00025-RDM Document5 Filed 01/27/21 Page 1of4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-112
JORDEN ROBERT MINK, : VIOLATIONS:
>: 18 U.S.C. §§ 1512(¢)(2), 2
Defendant. : (Obstruction of an Official Proceeding)

18 U.S.C. §§ 641, 2

(Theft of Government Property)

18 U.S.C. § 1361

(Destruction of Government Property)
18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere, JORDEN
ROBERT MINK attempted to, and did, corruptly obstruct, influence, and impede an official

proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Case 1:21-cr-00025-RDM Document5 Filed 01/27/21 Page 2 of 4

Capitol without authority and committing an act of civil disorder, engaging in disorderly and
disruptive conduct, and destroying federal property.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT TWO
On or about January 6, 2021, within the District of Columbia, JORDEN ROBERT MINK
did embezzle, steal, purloin, knowingly convert to his use and the use of another, and without
authority, sold, conveyed and disposed of any record, voucher, money and thing of value of the
United States and any department and agency thereof, that is, chairs, a lamp, and drawers, which
have a value of more than $1000.

(Theft of Government Property and Aiding and Abetting, in violation of Title 18,
United States Code, Section 641 and 2)

COUNT THREE

On or about January 6, 2021, within the District of Columbia, JORDEN ROBERT MINK

did willfully injure and commit depredation against property of the United States, and of any

department and agency thereof, and any property which has been and is being manufactured and

constructed for the United States, and any department or agency thereof, that is windows, causing
damage in an amount more than $1000.

(Destruction of Government Property, in violation of Title 18, United States Code,
Section 1361)

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, JORDEN ROBERT MINK

did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any
Case 1:21-cr-00025-RDM Document5 Filed 01/27/21 Page 3 of 4

posted, cordoned-off, or otherwise restricted area within the United States Capitol and its grounds,
where the Vice President and Vice President-elect were temporarily visiting, without lawful
authority to do so, and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a baseball bat.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(by A)

COUNT FIVE
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building ofa hearing before
or any deliberation of, a committee of Congress or either House of Congress.
(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
COUNT SIX
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK
willfully and knowingly engaged in an act of physical violence within the United States Capito]
Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))
|
Case 1:21-cr-00025-RDM Document5 Filed 01/27/21 Page 4of4

COUNT SEVEN
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

, f
HN idel VSmn PE

Attorney of the United States in
and for the District of Columbia.
